Exhibit 10.6(j)

Revised Specimen

HORACE MANN EDUCATORS CORPORATION

2002 INCENTIVE COMPENSATION PLAN

Employees’ Restricted Stock Units — Deferral Election Form

An Employee may use this form to elect to defer all or a portion of the
Restricted Stock Units (“Units”) that may be granted to the Employee in 20    
under the 2002 Incentive Compensation Plan or any successor plan (the “Plan”) of
Horace Mann Educators Corporation (the “Company”). If you elect deferral, your
20     Units which are converted into phantom stock units will be settled in
accordance with your elections and other terms set out below. This includes any
additional phantom stock units resulting from dividend equivalents on the
phantom stock units covered by your elections. Deferrals are subject to all
terms of the Plan, the Restricted Stock Units Agreement, and any procedures
adopted by the Company’s Compensation Committee hereunder (collectively, the
“Governing Documents”), which terms are incorporated herein by reference. In the
event of your death, your account will be paid to your designated beneficiary in
a single lump sum payment.

NOTE: If you fail to timely return this Deferral Election Form, you will be
deemed to have elected not to defer any portion of Units that may be granted to
you in 20    . Your prior year’s election will not carry over.

 

1.    Name:  

 

2.    I elect to defer     % of the Units, if any, that may be granted to me by
the Company in 20    . I understand that my deferral election must be made on or
before December 31, 20     and, once made, is irrevocable. 3.    Event that will
trigger distribution and settlement of phantom stock units for Units grants in
[Year] and related dividend equivalents (unless previously forfeited or settled
under another controlling provision of the Plan) (select only one):    ¨   At
fixed date of                     , 20    .    ¨   Upon attainment of age
                    .    ¨   Upon termination of my service as an Employee for
any reason. 4.    Form of distribution and settlement of Units (select only
one):    ¨   Lump sum distribution of shares.    ¨   Annual installments of
shares over a fixed period of      years (not exceeding five), commencing within
90 days of the selected distribution date, with subsequent installments within
90 days of each following January 31. The undersigned hereby elects to defer the
specified Units in accordance with the Governing Documents and the elections set
forth above. The undersigned acknowledges that this election is irrevocable with
respect to the Units covered by this Form.

Dated this              day of                     , 20    .

 

Director Signature:   

 

   You must return this form on or before                     , 20    , to:   

Kimila Daniels

1 Horace Mann Plaza

Springfield, IL 62715

Phone 217-788-5723

Fax 217-788-5137